
	
		I
		112th CONGRESS
		1st Session
		H. R. 2414
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2011
			Mr. Lankford (for
			 himself and Mr. Boren) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To exempt certain farm vehicles from certain operating
		  requirements, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Farmers’ Freedom Act of 2011.
		2.Exemptions from
			 requirements for certain farm vehicles
			(a)Federal
			 requirementsA covered farm
			 vehicle, including the individual operating that vehicle, shall be exempt from
			 the following:
				(1)Any requirement
			 relating to commercial driver’s licenses established under chapter 313 of title
			 49, United States Code.
				(2)Any requirement
			 relating to drug testing established under chapter 313 of title 49, United
			 States Code.
				(3)Any requirement
			 relating to medical certificates established under chapter 313 of title 49,
			 United States Code.
				(4)Any requirement
			 relating to hours of service established under—
					(A)subchapter III of chapter 311 of title 49,
			 United States Code; or
					(B)chapter 315 of
			 title 49, United States Code.
					(b)State
			 requirements
				(1)In
			 generalFederal transportation funding to a State may not be
			 terminated, limited, or otherwise interfered with as a result of the State
			 exempting a covered farm vehicle, including the individual operating that
			 vehicle, from any State requirement relating to the operation of that
			 vehicle.
				(2)ExceptionParagraph
			 (1) does not apply with respect to a covered farm vehicle transporting
			 hazardous materials that require a placard.
				(c)Covered farm
			 vehicle defined
				(1)In
			 generalIn this section, the term covered farm
			 vehicle means a motor vehicle that—
					(A)is
			 traveling—
						(i)in
			 the State in which the vehicle is registered; or
						(ii)in
			 a State other than the State in which the vehicle is registered;
						(B)is operated
			 by—
						(i)a
			 farm owner;
						(ii)a
			 ranch owner;
						(iii)a
			 farm operator;
						(iv)a
			 ranch operator; or
						(v)an
			 employee or family member of an individual specified in clauses (i) through
			 (iv);
						(C)is
			 transporting—
						(i)agricultural
			 commodities;
						(ii)livestock;
			 or
						(iii)machinery or
			 supplies to or from a farm or ranch;
						(D)except as provided
			 in paragraph (2), is not used in the operations of a for-hire motor carrier;
			 and
					(E)is equipped with a
			 special license plate or other designation by the State in which the vehicle is
			 registered to allow for identification of the vehicle as a farm vehicle by law
			 enforcement personnel.
					(2)InclusionIn
			 this section, the term covered farm vehicle includes a motor
			 vehicle—
					(A)operated pursuant
			 to a crop share farm lease agreement;
					(B)owned by a tenant
			 with respect to that agreement; and
					(C)transporting the
			 landlord’s portion of the crops under that agreement.
					
